DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/17/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding claim 1, line 4, first detection unit is interpreted as a rectifier circuit which is further suggested as a diode and their equivalents. (Note page 12, lines 9-10 and page 23, line 12)
Regarding claim 1, line 7, second detection unit is interpreted as a rectifier circuit which is further suggested as a diode and their equivalents. (Note page 13, lines 5-6, page 23, line 12)
Regaining claim 1, lines 9 and 11, earth state determining unit is interpreted as a cpu and its equivalents. (Note page 14, line 21)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20190372340)

a first detection unit for detecting (Note half wave rectifier, diode 611) whether there is power between the power supply line L of the commercial power supply and an earth line G of the commercial power supply, and outputting a first detection signal; (Note Fig. 1 below and also pars. 62-64)
a second detection unit for detecting (Note half wave rectifier, diode 621) whether there is power between the neutral line N of the commercial power supply and the earth line G of the commercial power supply, and outputting a second detection signal; (Note Fig. 1 below also pars. 62-64) and 
an earth state determining unit for outputting the first detection signal and the second detection signal to the outside. (Note 500, microcontroller, also note par. 64, suggest an alarm is output based on the two detection signals, and Fig. 1 below)


    PNG
    media_image1.png
    562
    774
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8, 11, 13, 14 and 15 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of: 

Regarding independent claim 11 patentability exists, at least in part, with the claimed features of: 
step 1: when the first detection signal indicates that there is power between the power supply line L and the earth line G and the second detection signal indicates that there is no power between the neutral line N and the earth line G, determining that the commercial power supply is connected to the electrical apparatus in a normal phase, and the earth line G is earthed; step 2: when the first detection signal indicates that there is no power between the power supply line L and the earth line G and the second detection signal indicates that there is power between the neutral line N and the earth line G, determining that the commercial power supply is connected to the electrical apparatus in a reversed phase, and the earth line G is earthed; and step 3: when the first detection signal indicates that there is power between the power supply line L and the earth line G and the second detection signal indicates that there is power between the neutral line N and the earth line G, determining that the earth line G is not earthed, the earth state determining method for determining an earth state of an electrical 

Prior art:
Lee teach a method of determining installation stability of a power source surge protector and a power source surge protector. The method including: detecting, by a detector at a detection step, a voltage between a phase and a ground, and a voltage between a neutral wire and the ground to transmit the detected voltages to a microcontroller (MCU); and determining, by the MCU at a determination step, whether connection of the phase and the neutral wire is normal by comparing the transmitted voltages with predetermined reference voltages.
Lee does not teach the limitations above.

Suica et al. (US 20160097802) teach a receptacle testing device for testing the wiring condition of three phase receptacles is disclosed. The receptacle testing device may be used for performing a quick check of the wiring of three phase receptacles to assess that power is present at the correct terminals within the receptacle, and that the neutral and ground wires are properly wired.
Suica et al. does not teach the limitations above.

Elms et al. (US 20040174173) teach A circuit analyzer tests a power circuit including an earth leakage ground fault circuit interrupter, a receptacle, and a line, a neutral and a ground electrically connected between the circuit interrupter and the receptacle.
Elms et al. does not teach the limitations above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858